This is an action against three defendants for the value of goods sold and delivered to two of the defendants and their families. An account was stated under a reference and a report made, to which the other defendant filed exceptions, which were overruled and judgment rendered *Page 397 
for plaintiff against all the defendants, from which ruling the third defendant appealed to this Court. The record shows only a meagre account of the transactions between the parties. No fact is found by the referee fixing any liability for the debt on the appellant, nor do we discover any sufficient evidence to authorize a judgment against the defendant Nathan McMinn. As to him there is error.
Let this be certified, c.
Error.
PER CURIAM.                              Judgment reversed.